DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 4/13/2022. As directed by the amendment, and no claims were canceled or added, and claims 1-2, 7-8, 12-13, and 18 were amended. Thus, claims 1-20 are pending for this application.
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell (US 2020/0138662).
Regarding claim 1, Powell discloses (Fig. 1) a transformable physical therapy tool, the physical therapy tool comprising: 
at least one receiving scraping tool (platform 1) defining a receiving tool handle portion (18) and a receiving tool working portion (distal end 3), wherein the receiving tool handle portion defines a tool insert (groove shown in Fig. 5 and described in paragraphs [0023]-[0024]) configured to receive an insertable scraping tool (11) at least partially therein, the tool insert comprising a generally cylindrical cavity (see Fig. 3 and 5), and the receiving tool working portion defines a working edge (distal ends 3 have top and bottom edges, shown in Fig. 1 and 3) configured for use with soft tissue mobilization (the therapy tool is used for soft tissue mobilization, therefore the edges, which are part of the tool, are for use with soft tissue mobilization).
Regarding claim 10, Powell discloses wherein the working edge of the at least one receiving scraping tool comprises one of a sharp working edge or dull working edge (dull edge, see Fig. 2).
Regarding claim 11, Powell discloses wherein the tool insert further comprises a tool insert clipping mechanism (roller mount 21, see Fig. 5 and paragraph [0023]).  
Regarding claim 12, Powell discloses (Fig. 1-5) a method of manufacturing a transformable physical therapy tool, the method comprising: 
providing at least one receiving scraping tool (platform 1) defining a receiving tool handle portion (18) and a receiving tool working portion (distal end 3); 
defining a tool insert (groove shown in Fig. 5 and described in paragraphs [0023]-[0024]) in the receiving tool handle portion of the at least one receiving scraping tools configured to receive an insertable scraping tool (roller 11) at least partially therein, the tool insert being a generally cylindrically-shaped cavity (see Fig. 3 and 5); and defining a working edge (distal ends 3 have top and bottom edges, shown in Fig. 1 and 3) configured for use with soft tissue mobilization (the therapy tool is used for soft tissue mobilization, therefore the edges, which are part of the tool, are for use with soft tissue mobilization).
 Regarding claim 20, Powell discloses the working edge of the receiving tool is a dull working edge (see edge of distal end 3 of platform 1 in Fig. 1 and 5)

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Giraud (US 10,722,424).
Regarding claims 2 and 13, Powell discloses at least one insertable scraping tool defining an insertable tool handle portion (housing 7) that is generally cylindrically-shaped and an insertable tool working portion, the at least one insertable scraping tool configured to be received by the tool insert, such that the receiving scraping tool is operable in an instance in which the insertable scraping tool is inserted at least partially within the tool insert.  Powell does not disclose the insertable tool working portion is generally blade-shaped.
However, Giraud teaches (Fig. 1) a cylindrically shaped roller (21) having an insertable tool working portion that is generally blade-shaped (blade-shaped portion 23, see Fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertable tool working portion of Powell to be generally blade-shaped, as taught by Giraud, for the purpose of allowing for adjustable scraping therapy to be performed on user (due to the blade-shaped portion being resilient under pressure).
Regarding claims 3 and 14, modified Powell discloses wherein the insertable tool handle portion of the at least one insertable scraping tool comprises a cylindrical shaft (see cylindrical shaft 7 in Fig. 1 and 5) configured to be received by a given receiving scraping tool.
Regarding claims 4 and 15, modified Powell discloses the insertable tool handle portion of the given insertable scraping tool further comprises at least one gripping protrusion (grip-enhancing features 20) positioned radially along the cylindrical shaft (see Fig. 1 and 5), wherein the insertable tool handle portion is configured to be at least one of a kneading tool or an ergonomic gripping surface (kneading tool, paragraph [0019]).

Claims 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Taylor (US 4,432,136).
Regarding claim 5, Powell discloses a first receiving scraping tool (platform 1), but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.
However, Taylor teaches (Fig. 1-2) a first receiving scraping tool (first razor 1) configured to operably couple with a second receiving scraping tool (second razor 1) via a hooking structure (3,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of Powell to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 6, modified Powell discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 7, modified Powell discloses wherein the tool engagement protrusion is configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture).
Regarding claim 16, Powell discloses a first receiving scraping tool (platform 1), but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.
However, Taylor teaches (Fig. 1-2) a first receiving scraping tool (first razor 1) configured to operably couple with a second receiving scraping tool (second razor 1) via a hooking structure (3,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of Powell to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 17, modified Powell discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 18, modified Powell discloses wherein the tool engagement protrusion is configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture). 
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Taylor (US 4,432,136), and further in view of Bui (US 2020/0038282).
Regarding claim 8, modified Powell discloses the working edge of the first receiving scraping tool is (a) a dull working edge (see edge of distal portion 3 of platform 1 in Fig. 1 Powell), but does not disclose the second receiving scraping tool is a sharp working edge. 
However, Bui teaches (Fig. 3) a receiving scraping tool (100) having a working edge (112) that is sharp (edge 112 is a gripping means comprising protrusions or extrusions, see Fig. 3a and paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working edge of the second receiving scraping tool of modified Powell to be sharp, as taught by Bui, for the purpose of allowing the toes to drag onto the structures while curling of the toes makes the sole of the foot drag on a surface of the apparatus body (paragraph [0035] Bui).

   
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Mercenari Uribe (US 2019/0209423).
Regarding claims 9 and 19, Powell discloses an at least one receiving scraping tool (platform 1), but does not disclose a handle aperture through the at least one receiving scraping tool.
However, Mercenari Uribe teaches (Fig. 1-2) a receiving scraping tool including a handle aperature (slot 10) through the at least one receiving scraping tool (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one receiving scraping tool of Powell to include a handle aperture through the at least one receiving scraping tool, as taught by Mercenari Uribe, for the purpose of providing a region for user to grasp when moving the device between one area to another (paragraph [0028] Mercenari Uribe), thereby improving portability of the tool.
 
Response to Arguments
 Applicant’s arguments filed 4/13/2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies on one or more additional reference(s) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785